Citation Nr: 1317293	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  10-27 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left ankle disability, and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right ankle disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to December 1976. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision by a United States Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at an April 2012 Board hearing before a Veterans Law Judge (VLJ).  Although that VLJ is no longer a member of the Board, the Veteran has indicated that he does not wish to have a new hearing before a current VLJ.  Therefore, a transcript of that hearing has been associated with the claims file and the Board will proceed with the appeal. 

The issues of entitlement to service connection for left and right ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  An April 1990 Board decision denied service connection for bilateral pes planus with bilateral ankle pain, and this decision is final.


2.  Evidence received since that time relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims for service connection for left and right ankle disabilities.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the April 1990 Board decision, and the claim for service connection for a left ankle disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  New and material evidence has been received since the April 1990 Board decision, and the claim for service connection for a right ankle disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim of service connection for pes planus with bilateral ankle pain was originally denied in a July 1989 rating decision.  The Veteran appealed this decision to the Board.  An April 1990 Board decision denied the claim.  The Veteran did not appeal the Board decision to the Court of Appeals for Veterans Claims or request reconsideration.  Therefore, that decision became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2012).  

The next correspondence in the record is an August 2008 claim for service connection for a bilateral ankle disability.  A January 2009 rating decision denied service connection for degenerative joint disease of both ankles because new and material evidence had not been submitted to reopen the previously denied claim.  The Veteran again filed the instant claim for service connection for a bilateral ankle condition in May 2009.  

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).


The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In this case, the RO originally denied service connection for a bilateral ankle disability in July 1989, finding that the Veteran's pes planus preexisted service and that it was not aggravated by service.  The rating decision then noted that the ankles were not dissociated from the bilateral pes planus.  The Board affirmed the RO's decision in April 1990.  The Board noted the Veteran's condition was congenital and was not aggravated by service.   The evidence of record at the time of this decision included service treatment records and private treatment records.

Since that time, VA has received additional evidence, including VA treatment records showing a diagnosed disability of degenerative joint disease of the ankles and psoriatic arthritis of the ankles, as a seemingly separate entity from the pes planus originally diagnosed.  In addition, the Veteran provided testimony concerning his ankles, to include that it was the wear and tear from road marches and running that caused his ankle problems.  

The Board finds that such evidence is both new and material in that he has provided additional insight into the origin of his claimed disabilities and there is evidence of a diagnosed ankle disorder seemingly distinct from pes planus.  As new and material evidence has been submitted, the claims for service connection for left and right ankle disabilities are reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left ankle disability is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for a right ankle disability is reopened.  


REMAND

Reopening the claim does not end the inquiry.  Rather, the claim for service connection for a bilateral ankle condition must be considered on the merits.  However, additional development is required. 

The evidence reflects that the Veteran currently has a diagnosis of degenerative joint disease of the ankles and psoriatic arthritis of the ankles.  

The Board notes that the Veteran's service treatment records show that the Veteran was noted to have undergone left ankle surgery in 1974, prior to his 2 months, 27 days of service.  During service he complained of painful ankles when marching, running, and standing for periods in combat boots in September 1976.  A medical board was undertaken, and the Veteran was discharged from service for failure to meet physical fitness standards for retention.  

In 1989 the Veteran underwent surgery a right triple arthrodesis.  He was noted to have bilateral congenital subtalar coalition and secondary degenerative subtalar arthritis.  

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Based on the evidence of a current diagnosis separate from that of the nonservice connected pes planus and the notation of ankle pain during service, the Board finds that a VA examination is necessary before a decision on the merits may be made.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his ankles since 1989.  After securing the necessary release, the RO/AMC should request any relevant records identified which are not duplicates of those already contained in the claims file.  Additionally, obtain relevant VA treatment records from the North Texas VA Health Care System dating since April 2010.  If any relevant records requested are not available, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA orthopedic examination to determine the current nature of any bilateral ankle disability and to obtain an opinion as to whether his current ankle disabilities are related to service.  The examiner must review the claims folder in conjunction with the examination. 

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Did the preexisting post operative left ankle disability undergo a permanent worsening during his 2 months, 27 days of service, or were the left ankle complaints in service merely an exacerbation of symptoms of the preexisting left ankle disability?  Please explain the reasoning for the opinion provided.

b. If the preexisting left ankle disability was permanently worsened during service, was the worsening clearly the result of the normal progression of the disability?  Please explain the reasoning for the opinion provided.

c. If the preexisting left ankle disability is determined to have been permanently worsened beyond normal progression during service (aggravated) then the examiner should provide an opinion as to whether the current left ankle disability is related to the in-service aggravation.  Please explain the reasoning for the opinion provided.

d. Regarding the right ankle, did the Veteran clearly suffer from a right ankle condition prior to service? In rendering this opinion, please discuss the significance of the congenital subtalar coalition mentioned in 1989 treatment records and his preexisting pes planus.  Please explain the reasoning for the opinion provided.

e. If the examiner concludes the Veteran did have a right ankle condition existing prior to service, did this condition undergo a permanent worsening during his 2 months, 27 days of service, or were the right ankle complaints in service merely an exacerbation of symptoms of the preexisting right ankle disability?  Please explain the reasoning for the opinion provided.

f. If the preexisting right ankle disability was permanently worsened during service, was the worsening clearly the result of the normal progression of the disability?  Please explain the reasoning for the opinion provided.

g. If the preexisting right ankle disability is determined to have been permanently worsened beyond normal progression during service (aggravated) then the examiner should provide an opinion as to whether the current right ankle disability is related to the in-service aggravation.  Please explain the reasoning for the opinion provided.

h. If the examiner concludes the Veteran did not have a right ankle condition existing prior to service, then he or she should provide an opinion as to whether it is more likely (greater than 50 percent probability), less likely (less than 50 percent probability) or at least as likely as not (a 50/50 probability) that the current right ankle disability had its onset during service or is etiologically related to activities such as running and marching during his 2 months, 27 days of active service.  Please explain the reasoning for the opinion provided.

3.  After completion of the above, review the expanded record and determine if the Veteran's claims may be granted.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


